Per Curiam.

The witness having been constantly out of the state ever since the suit was commenced, and being a seafearing man, some indulgence is due from his way of life. The defendant, therefore, can take nothing by hia motion.(a)
Motion denied.

 A second stipulation is always allowed, if the motion for judgment as in case of nonsuit, for failing to try according to the first stipulation, be not made in the term next after the default. Haskins v. Sebor, Caines’ Prac. 514. Or if the defendant be the cause of not trying. Coles v. Thompson, 2 Caines, 47. When witnesses are absent, and their return not immediately expected, a peremptory stipulation is not exacted. Gardner v. Moses, 1 Taun. 118. See also Farnham v. M‘ Clare, 7 Wend. Rep. 483; Jackson v. Wakeman, 2 Cowen Rep. 578; Nixon v. Hallet, 2 Johnson’s Cases, 218; Haskins v. Sebor, 2 Johnson's Cases, 217.